Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application and are being examiner on the merits.

Continuation Application Contains New Matter Relative to the Prior-Filed Application
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
Claims 1-6, 8-11, 13, 14, 17 and 18 (Also see New Matter rejection below for detail).

Note: 
The effective filing date of the claimed invetion in this application is being calculated based on the filing date of the earlier parent application No. 15/672,205, now U.S. Patent No. 10,314,869, which is 08/08/2017, because as described below the new matter is not described in the application as originally filed.
Objection(s):
Claims:
Claims 1, 3, 5, 7, 10-13, 15, 17 and 19 are objected to because of the following informalities:  
In claims 1, 3, 5, 7, 10-13, 15, 17 and 19, all occurences, replace “0157” with –O157--.
Appropriate correction is required.


Claim Rejection - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The added material which is not supported by the original disclosure is as follows: 
In this case, claims 1-6, 8-11, 13, 14, 17 and 18 contain “% growth inhibition rates of viable E. coli 0157:H7 bacteria …” which are not supported by the original disclosure.
            Because, the specification while provides support for (see paragraphs [0078] – [0092] of publised application and the table of Figure 3) the probiotic compoistions having % growth inhibition rates of viable E. coli 0157:H7 bacteria listed below:
A probiotic composition comprising a number of viable Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710 wherein the composition has an E. coli 0157:H7 growth inhibition rate of at least 93.9 % when mixed with an equal number of viable E. coli 0157:H7 bacteria.
A probiotic composition comprising a number of viable Lactobacillus animalis strain MB102 E. coli 0157:H7 growth inhibition rate of at least 90.1 % when mixed with an equal number of viable E. coli 0157:H7 bacteria.
A probiotic composition comprising a number of viable Enterococcus faecium MB5050 having ATCC Accession Number PTA-121709 bacteria wherein the composition has an E. coli 0157:H7 growth inhibition rate of at least 88.2 % when mixed with an equal number of viable E. coli 0157:H7 bacteria, the Enterococcus faecium bacteria is Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709.
A probiotic composition comprising a number of viable Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712 wherein the composition has an E. coli 0157:H7 growth inhibition rate of at least 85.2 % when mixed with an equal number of viable E. coli 0157:H7, the Pediococcus acidilactici bacteria is Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712.
The specification does not necessarily provide support for the limitations of claims 1-6, 8-11, 13, 14, 17 and 18, i.e., Lactobacillus animalis has an E. coli 0157:H7 growth inhibition rate of at least 50 %, … inhibition rate of at least 80%, … inhibition rate of at least 90 %, and … inhibition rate of at least 93.9 % when mixed with an equal number of viable E. coi 0157:H7 bacteria.
The specification does not necessarily provide support for the limitations of claims 13, 14, 17 and 18, Enterococcus faecium has an E. coli 0157:H7 growth inhibition rate of at least 80 % when mixed with an equal number of viable E. coli 0157:H7 bacteria, and 
The specification does not necessarily provide support for Pediococcus acidilactici has an inhibition rate of at least 80% when mixed with an equal number of viable E. coli 0157:H7 bacteria
Applicant should specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.



	Deposit of Biological Material:
Claims 2, 4, 6, 8,  9, 14, 16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	
The invention appears to employ a specific strains of; Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710, Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711, Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709, and Pediococcus acidilactici  strain MB902 having ATCC Accession Number PTA-121712.
It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
	It appears that a deposit was made in this application as filed as noted on paragraph [0073] of the published application. However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
	A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
	
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

	A copy of the deposit receipt is required.

Claim Rejection - 35 USC § 101 –Law of Nature or Natural Product

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because; 

The claimed invention is directed to a judicial exception, i.e., a natural product without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

According to Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, “the judicial exceptions are for subject matter that has been identified as the ‘‘basic tools of scientific and technological work,’’ which includes ‘‘abstract ideas’’ such as mathematical concepts, certain methods of organizing human activity, and mental processes; as well as laws of nature and natural phenomena”, and “the USPTO has set forth a revised procedure, rooted in Supreme Court caselaw, to determine whether a claim is ‘‘directed to’’ a judicial exception under the first step of the Alice/Mayo test (USPTO Step 2A).” 

Step 2A asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? In the context of the flowchart in MPEP § 2106, subsection III, Step 2A determines whether:
• The claim as a whole is not directed to a judicial exception (Step 2A: NO) and thus is eligible at Pathway B, thereby concluding the eligibility analysis; 
or
• The claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself.
In this case, claims 1, 13 and 17 read:
1. A probiotic composition comprising a number of viable Lactobacillus animalis bacteria wherein the composition has an E. coli 0157:H7 growth inhibition rate of at least 50 % when mixed with an equal number of viable E. coli 0157:H7 bacteria.

13. A probiotic composition comprising a number of viable Enterococcus faecium bacteria wherein the composition has an E. coli 0157:H7 growth inhibition rate of at least 80 % when mixed with an equal number of viable E. coli 0157:H7 bacteria.

17. A probiotic composition comprising a number of viable Pediococcus acidilactici bacteria wherein the composition has an . Co/i 0157:H7 growth inhibition rate of at least 80 % when mixed with an equal number of viable 1. co/i 0157:H7 bacteria.

Applicant’s specification (paragraph [0014]) expressly teaches: 
“[0014] … Lactobacillus species inhabit various locations including the gastrointestinal tracts of animals and intact and rotting plant material. Lactobacillus strains appear to be present in the gastrointestinal tract of approximately 70% of humans that consume a Western-style diet. The number of Lactobacillus cells in neonates is approximately 105 colony forming units (CFU) per gram CFU/g of feces. The amount in infants of one month and older is higher, ranging from 106 to 108 CFU/g of feces. 

Therefore, claims 1-20 are directed toward products of nature, i.e., naturally occurring lactobacillus bacteria strains Lactobacillus animalis, Enterococcus faecium, and Pediococcus acidilactici, thus the claim as a whole is directed to a judicial exception.
Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
In this case, as indicated above claim 1 is directed to a judicial exception, i.e., lactobacillus bacteria strains Lactobacillus animalis, Enterococcus faecium, and Pediococcus acidilactici, and the claim does not integrate the judicial exception into a practical application of that exception (Answer to Step 2A Prong Two: No).
Moreover, there is no evidence of a new function or property that is not associated with the inherent property of the lactobacillus bacteria strains Lactobacillus animalis, Enterococcus faecium, and Pediococcus acidilactici to inhibit E. coli 0157:H7 growth rate, as such the claimed Lactobacillus animalis, Enterococcus faecium, and Pediococcus acidilactici strains as a whole do not display any markedly different characteristics compared to the naturally occurring counterpart(s). There is no evidence of any markedly different functional characteristic other than inherent natural function/capacity to inhibit E. coli 0157:H7 growth rate (Also see 102/103 rejections below).
In Funk Brothers the Supreme court concluded that naturally-occurring bacteria, isolated from their natural surroundings, was not patent eligible: “[t]he qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of the knowledge of all 
In addition, the claime elements (designations and assigning accession numbers) and measuring the % inhibition of the growth rate of E.coli  0157:H7 do not include a particular transformation, and do not add significantly more to the judicial exception and/or demonstrate that the judicial exception is in fact markedly different from what exists in nature.
Therefore, the claim as a whole does not amount to significantly more than the exception itself (Answer to Step 2B: No). 

Therefore, the subject matter of claims 1-20 a whole is not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tirloni et al. (Food Control, July 2014, Vol. 41, p. 63-68).
Lactobacillus animalis bacteria wherein the composition has an E. coli 0157:H7 growth inhibition rate of at least 50 %, inhibition rate of at least 80%, inhibition rate of at least 90 %, growth inhibition rate of at least 90.1 %, and inhibition rate of at least 93.9 % when mixed with an equal number of viable E. coli 0157:H7 bacteria (1:1 mixture of Lactobacillus animalis SB310 individually exerts inhibitory activity against “Target strain” E. coli O157:H7 tested, 93.6% of all inhibition halos were >10 mm, clear zone/halo indicated inhibition of the target microorganisms) (see for example, p. 64 left-hand column paragraphs 2.1 and 2.2.1., right-hand column 1st paragraph lines 20-22, p. 65 left-hand column Table 1. 1st composition “100% Lactobacillus animalis”, paragraph 3.1. and Table 2., its descriptions).
Tirloni et al. therefore anticipated the probiotic composition of claims 1, 3, 5, 7, 10, 11 and 12.

In alternative:
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tirloni et al. (Food Control, July 2014, Vol. 41, p. 63-68) and Ripamonti et al. (Anaerobe, 2011, Vol. 17, p. 97-105).
The teachings of Tirloni et al. with respect to the limitations of claims 1, 3, 5, 7, 10, 11 and 12 are dicussed above in detail.
Reagrding claims 2, 4, 6, 8 and 9, Lactobacillus animalis bacteria is Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710 or strain MB102 having ATCC Accession Number PTA-121711. Although Tirloni et al. do not teach the claimed designations and deposit numbers, however a single bacterial strain can be deposited under different designations and accession numbers. In this case, because as expalined above Tirloni et al. disclose/teach the claimed property, i.e., E. coli 0157:H7 growth inhibition rate of at least 50 %, inhibition rate of at least 80%, inhibition rate of at least 90 %, growth inhibition rate of at least 90.1 %, and inhibition rate of at least 93.9 % when mixed with an equal number of viable E. coli 0157:H7 bacteria, therefore the taught by Tirloni et al. is an obvious variant of the claimed strains, even if it does not have the claimed designations and deposit numbers. It should be noted that before the effective fining date of the invention strains of probiotic Lactobacillus animalis were E.coli was alos known in the art (see for example, Ripamonti et al., p. 100 Table 1. 3rd row, and p. 99 pargraph 2.7.). 
In view of the above teachings a person ordinary skill in the art before the effective filing date of the invention would have been motivated to apply known techniques of determining the inhibitory effects of known strains of probiotic Lactobacillus animalis against pathogenic E.coli taugt by the prior art with a reasonable expectation of success in determining the percent growth inhibition rate of the probiotic Lactobacillus animalis  against E. coli 0157:H7 to provide the claimed composition. Therefore, the claimed probiotic composition of claims 1-12 would have been obvious in view of the combined teachings of Tirloni et al. and Ripamonti et al.. 

Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sparo et al. (Brazilian Journal of Microbiolgy, 2013, Vol. 44, No. 1, p. 43-49).
Regarding claims 13 and 15, Sparo et al. disclose a probiotic composition comprising a number of viable Enterococcus faecium bacteria wherein the composition has an E. coli 0157:H7 growth inhibition rate of at least 80 % when mixed with an equal number of viable E. coli 0157:H7 bacteria, and the composition has an E. coli 0157:H7 growth inhibition rate of at least 88.2 % when mixed with an equal number of viable E. coli 0157:H7 bacteria (probiotic strain Enterococcus faecium CECT7121 or BP inhibit the growth of E. coli 0157:H7 to undetectable level within 24 h incubation simultaneously, before pathogen or after pahogen, etc.) (see for example, p. 45 left-hand column last paragraph and right-hand column “Results”, p. 46 left-hand column Fig. 1 and descriptions, right-hand column “Discussion”, p. 48 left-hand column 2nd paragraph below Figure 2 legend, also Abstract).
Regarding claims 14 and 16, Enterococcus faecium bacteria is Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709. 
Reagrding claims 14 and 16, Enterococcus faecium bacteria is Enterococcus faecium strain MB505 E. coli O157:H7 growth inhibition rate of at least 88.2 %, therefore Sparo et al. anticipate the claimed probiotic composition of claims 13-16.
In alternative:
The teachings of Sparo et al. with respect to the limitations of claims 13 and 15 are dicussed above in detail.
Reagrding claims 14 and 16, Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709. Although Sparoet al. do not teach the claimed designation and deposit number, however a single bacterial strain can be deposited under different accession numbers. In this case, because as expalined above Sparo et al. disclose/teach the claimed property, i.e., E. coli O157:H7 growth inhibition rate of at least 88.2 %, therefore the taught by Sparo et al. is an obvious variant of the claimed strain, even if it does not have the claimed designation and deposit number. Sparo et al. therefore makes obvious the claimed probiotic compositions of claims 13-16.
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Brashears et al. (U.S. Patent No. 7,323,166 B2) as evidenced by Wikipedia (Log reduction according to Wikipedia, retrieved on 02/10/2022, 3 pages of PDF).
Reagrding claims 17 and 18, Brashears et al. disclose a probiotic composition comprising a number of viable Pediococcus acidilactici bacteria wherein the composition has an E Coli O157:H7 growth inhibition rate of at least 80 % when mixed with an equal number of viable E. coli O157:H7 bacteria (Pediococcus acidilactici strain C315 able to reduce E. coli O157:H7 numbers approximately 1 log10 reduction at 24 hours, and Pediococcus acidilactici strain C315 was able to maintain reduction of E. coli O157:H7 counts from 6.0 log10  to 4.6 log10  = 1.4 log10  reduction after 48 hours) (see for example, column . 13 “Table 3” 1st row, culture of isolate No. C315 “Pediococcus acidilactici” strain inhibition towards viable E. coli O157:H7 bacteria, and column 15 lines 34-55, and column 16 “Table 6” 1st row, isolate No. C315 “Pediococcus acidilactici”). It should be noted that according to Wikipedia online encyclopedia “1-log reduction” is equivalent of 90% and “2-log reduction” is equivalent of 99% (see page 2 Table  summerizing R-log reduction corresponding to percentage). Therefore, the composition comprising Pediococcus acidilactici strain disclosed by Brashears et al. has an E. coli O157:H7 growth inhibition rate of at least 85.2 % when mixed with viable E. coli O157:H7, since 1-log reduction at 24 hours and 1.4-log reduction at 48 hours of E. coli O157:H7 counts are equivalent to 90% and about 94% (between 90% and 99%).
Reagrding claims 18 and 20, Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712. Although Brashears et al. do not disclose the claimed designation and deposit number, however a single bacterial strain can be deposited under different accession numbers. In this case, because as expalined above Brashears et al. disclose the claimed property, i.e., E. coli O157:H7 growth inhibition rate of at least 85.2 %, therefore the Pediococcus acidilactici taught by Brashears et al. appears to be the same as the claimed Pediococcus acidilactici strain, even if it does not have the claimed designation and deposit number. Brashears et al. therefore anticipates the claimed probiotic compositions of claims 17-20.
In alternative,
The teachings of Brashears et al. with respect to the limitations of claims 16 and 19 are dicussed above in detail.
Reagrding claims 18 and 20, Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712. Although Brashears et al. do not teach the claimed designation and deposit number, however a single bacterial strain can be deposited under different accession numbers. In this case, because as expalined above Brashears et al. disclose the claimed property, i.e., E. coli O157:H7 growth inhibition rate of at least 85.2 %, therefore the Pediococcus acidilactici taught by Brashears et al. is an obvious variant of the claimed Pediococcus acidilactici strain, even if it does not have the claimed designation and deposit number. Brashears et al. therefore makes obvious the claimed probiotic 
Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

A)
Claims 1, 3, 5, 7 and 9-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 7, 12 and 18 of U.S. Patent No. 10,744,169. Although the conflicting claims are not identical, they are not patentably distinct from each other because;
Claims 1, 7, 12 and 18 of U.S. Patent No. 10,744,169 disclose:

1. A probiotic composition comprising a mixture having an equal number of viable bacteria of each of the following two bacteria: Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711 and Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; and wherein the mixture has an E. coli 0157:H7 growth inhibition rate of at least 86.3% when mixed with an equal number of viable E. coli 0157:H7 bacteria relative to the total number of viable bacteria comprised by the two bacteria of the mixture. 

7. A probiotic composition comprising a mixture having an equal number of viable bacteria of each of the following two bacteria: Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711 and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the mixture has an E. coli O157:H7 growth inhibition rate of at least 84.8% when mixed with an equal number of viable E. coli O157:H7 bacteria relative to the total number of viable bacteria comprised by the two bacteria of the mixture. 
12. A probiotic composition comprising a mixture having an equal number of viable bacteria of each of the following three bacteria: Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711 and Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709 and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the mixture has an E. coli O157:H7 growth inhibition rate of at least 91.6% when mixed with an equal number of viable E. coli O157:H7 bacteria relative to the total number of viable bacteria comprised by the two bacteria of the mixture. 
18. The probiotic composition recited in claim 12 wherein each strain in the mixture is an E. coli O157:H7 growth inhibitor. 
 
Therefore, the species of the probiotic composition comprising a mixture having an equal number of viable bacteria of each of the following four bacteria: Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711 and Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; herein the mixture has an E. coli O157:H7 growth inhibition rate of at least 84.8% when mixed with an equal number of viable E. coli O157:H7 bacteria relative to the total number of viable bacteria comprised by the two bacteria of the mixture, and the probiotic compositions comprising a mixture of Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711 Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the mixture has an E. coli 0157:H7 growth inhibition rate of at least 91.6 % when mixed with an equal number of viable E. coli 0157:H7 bacteria relative to the total number of viable bacteria in the mixture, as disclosed by at least claims 1, 7, 12 and 18 of U.S. patent No. 10,744,169.  anticipates or make obvious the make obvious the claimed probiotic compositions of claims 1, 3, 5, 7 and 9-16 of instant application. 

B)
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 7, 17 and 20 of US patent No. 9,724,371 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because;
Claims 1, 7, 17 and 20 of US patent No. 9,724,371 B2 disclose:
1. A feedlot animal probiotic feed additive comprising a mixture having an equal number of viable bacteria of each of the following four bacteria: Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710; Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711; Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the mixture has an E. coli 0157:H7 growth inhibition rate of at least 93.1% when mixed with an equal number of viable E. coli 0157:H7 bacteria relative to the total number of viable bacteria comprised by the four bacteria of the mixture. 
 
7. The feed additive recited in claim 1 wherein each strain in the mixture is an E. coli O157:H7 growth inhibitor. 

17. A probiotic food for feedlot housed animals including animal feed mixed with a composition comprising a mixture having an equal number of viable bacteria of each of the following four bacteria: Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710; Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711; Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the mixture has an E. coli O157:H7 growth inhibition rate of at least 93.1% when mixed with an equal number of viable E. coli O157:H7 bacteria relative to the total number of viable bacteria comprised by the four bacteria of the mixture. 
20. The probiotic food for feedlot housed animals recited in claim 17 wherein each strain in the mixture is an E. coli O157:H7 growth inhibitor. 

Therefore, the species of the probiotic composition comprising a mixture having an equal number of viable bacteria of each of the following four bacteria: Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710; Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711; Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the mixture has an E. coli 0157:H7 growth inhibition rate of at least 93.1% when mixed with an equal number of viable E. coli 0157:H7 bacteria relative to the total number of viable bacteria comprised by the four bacteria of the mixture, as disclosed by at least claims 1, 7, 17 and 20 of U.S. patent No. 9,724,371 B2. anticipates the make obvious the claimed probiotic compositions of claims 1-20 of instant application. 

C)
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 10, 20 and 23 of US patent No. 9,724,373 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claims 1, 10, 20 and 23 US patent No. 9,724,373 B2 disclose:
1. A prebiotic-probiotic feed additive comprising fructooligosaccharide (FOS) and a mixture having an equal number of viable bacteria of each of the following four bacteria: Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710; Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711; Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the mixture has an E. coli O157:H7 growth inhibition rate of at least 93.1% when mixed with an equal number of viable E. coli O157:H7 bacteria relative to the total number of viable bacteria comprised by the four bacteria of the mixture. 
 
10. The feed additive recited in claim 1 wherein each strain in the mixture is an E. coli O157:H7 growth inhibitor. 

20. A prebiotic-probiotic food for animals including animal feed mixed with a composition comprising fructooligosaccharide (FOS) and a mixture having an equal number of viable bacteria of each of the following four bacteria: Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710; Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711; Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the mixture has an E. coli O157:H7 growth inhibition rate of at least 93.1% when mixed with an equal number of viable E. coli O157:H7 bacteria relative to the total number of viable bacteria comprised by the four bacteria of the mixture. 
23. The prebiotic-probiotic food for animals recited in claim 20 wherein each strain in the mixture is an E. coli O157:H7 growth inhibitor. 

Therefore, the species of the probiotic composition comprising a mixture having an equal number of viable bacteria of each of the following four bacteria: Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710; Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711; Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the E. coli 0157:H7 growth inhibition rate of at least 93.1% when mixed with an equal number of viable E. coli 0157:H7 bacteria relative to the total number of viable bacteria comprised by the four bacteria of the mixture, as disclosed by at least claims 1, 10, 20 and 23 of U.S. patent No. 9,724,371 B2 anticipates the make obvious the claimed probiotic compositions of claims 1-20 of instant application. 

D)
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 7, 17 and 20 of US patent No. 9,737,576 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because;
Claims 1, 7, 17 and 20 of US patent No. 9,737,576 B2 disclose:
1. A dairy animal probiotic feed additive comprising a mixture having an equal number of viable bacteria of each of the following four bacteria: Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710; Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711; Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the mixture has an E. coli O157:H7 growth inhibition rate of at least 93.1% when mixed with an equal number of viable E. coli O157:H7 bacteria relative to the total number of viable bacteria comprised by the four bacteria of the mixture. 
7. The feed additive recited in claim 1 wherein each strain in the mixture is an E. coli O157:H7 growth inhibitor. 

17. A probiotic food for dairy animals including animal feed mixed with a composition comprising a mixture having an equal number of viable bacteria of each of the following four bacteria: Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710; Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711; Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the mixture has an E. coli O157:H7 growth inhibition rate of at least 93.1% when mixed with an equal number of viable E. coli O157:H7 bacteria relative to the total number of viable bacteria comprised by the four bacteria of the mixture. 
20. The probiotic food for dairy animals recited in claim 17 wherein each strain in the mixture is an E. coli O157:H7 growth inhibitor. 

Therefore, the species of the probiotic composition comprising a mixture having an equal number of viable bacteria of each of the following four bacteria: Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710; Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711; Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the E. coli O157:H7 growth inhibition rate of at least 93.1% when mixed with an equal number of viable E. coli O157:H7 bacteria relative to the total number of viable bacteria comprised by the four bacteria of the mixture, as disclosed by at least claims 1, 7, 17 and 20 of U.S. patent No. 9,737,576 B2 anticipates the make obvious the claimed probiotic compositions of claims 1-20 of instant application. 

E) 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 7, 18 and 21  US patent No. 9,724,372 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because;
Claims 1, 7, 18 and 21 of US patent No. 9,724,372 B2 disclose:
1. A juvenile animal probiotic feed additive comprising a mixture having an equal number of viable bacteria of each of the following four bacteria: Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710; Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711; Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the mixture has an E. coli 0157:H7 growth inhibition rate of at least 93.1% when mixed with an equal number of viable E. coli 0157:H7 bacteria relative to the total number of viable bacteria comprised by the four bacteria of the mixture. 
7. The feed additive recited in claim 1 wherein each strain in the mixture is an E. coli O157:H7 growth inhibitor. 
18. A probiotic food for juvenile animals including animal feed mixed with a composition comprising a mixture having an equal number of viable bacteria of each of the following four bacteria: Lactobacillus animalis strain MB 101 having ATCC Accession Number PTA-121710; Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711; Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the mixture has an E. coli O157:H7 growth inhibition rate of at least 93.1% when mixed with an equal number of viable E. coli O157:H7 bacteria relative to the total number of viable bacteria comprised by the four bacteria of the mixture. 
21. The probiotic food for juvenile animals recited in claim 18 wherein each strain in the mixture is an E. coli O157:H7 growth inhibitor. 

Therefore, the species of the probiotic composition comprising a mixture having an equal number of viable bacteria of each of the following four bacteria: Lactobacillus animalis strain MB101 having ATCC Accession Number PTA-121710; Lactobacillus animalis strain MB102 having ATCC Accession Number PTA-121711; Enterococcus faecium strain MB505 having ATCC Accession Number PTA-121709; and Pediococcus acidilactici strain MB902 having ATCC Accession Number PTA-121712; and wherein the mixture has an E. coli O157:H7 growth inhibition rate of at least 93.1% when mixed with an equal number of viable E. coli O157:H7 bacteria relative to the total number of viable bacteria comprised by the four 
Conclusion:
No claim(s) is allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651